         Case 1:18-cr-00224-AJN Document 179 Filed 12/18/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
Septe                                                  Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                         December 18, 2019

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

        The Government respectfully writes regarding the schedule for filing opposition and
reply briefs to the motions in limine in the above-captioned case. The parties’ motions in limine
are due by December 20, 2019. Under the current schedule, any oppositions are due by January
3, 2020, and replies are due by January 10, 2020. The final pretrial conference is scheduled for
February 10, 2020, and trial is scheduled to begin on March 2, 2020.

        The parties jointly request a two-week extension of the deadlines to file opposition and
reply briefs. Under the parties’ proposed schedule, opposition briefs will be filed by January 17,
2020, and reply briefs will be filed by January 24, 2020. This is the parties’ first request for relief
sought herein.

                                                         Respectfully submitted,
                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                   By:          /s/
                                                         Jane Kim / Michael Krouse / Stephanie Lake
                                                            Assistant United States Attorneys
                                                         Garrett Lynch
                                                            Special Assistant United States Attorney
                                                         (212) 637-2038 / 2279 / 1066

cc: Defense Counsel (by ECF)
